Citation Nr: 0829938	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-38 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from February 1965 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision in 
which the RO denied the veteran's claim for an increased 
(compensable) rating for erectile dysfunction.  The veteran 
filed a notice of disagreement (NOD) in February 2005, and 
the RO issued a statement of the case (SOC) in November 2005.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in December 2005.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the record reveals that further RO 
action on the claim for an increased (compensable) rating for 
erectile dysfunction is warranted.

After issuance of the November 2005 SOC, but prior to the 
RO's certification of the appeal to the Board in November 
2007, the RO received additional medical evidence.  This 
evidence consists of recent VA treatment records and reports 
of VA examinations.  The VA treatment records included an 
August 2006 VA genitourinary consult reply and a May 2007 VA 
genitourinary clinic note, which describe the condition of 
the veteran's penis.  This evidence is directly relevant to 
the issue of whether the veteran is entitled to an increased 
(compensable) rating for erectile dysfunction.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 (2007) (pursuant to which the 
veteran's erectile dysfunction is rated).  As the RO has not 
considered this evidence, in the first instance, a remand for 
issuance of a supplemental SOC (SSOC) reflecting such 
consideration is warranted.   See 38 C.F.R. 38 U.S.C.A. 
§ § 19.31, 19.37 (2007).  
While the matter is on remand, to ensure that all due process 
requirements are met, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim for an increased 
(compensable) rating for erectile dysfunction.  The RO's  
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should explain the type of 
evidence that is the veteran's ultimate responsibility to 
submit, and ensure that its letter to the veteran meets the 
notice requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (specifically as regards VA's assignment of 
disability ratings and effective dates) as well as Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (as regards the 
minimum notice requirements for increased rating claims).  

Consistent with Vazquez-Flores, the  RO should explain that, 
although the disability for which the veteran has been 
granted service connection is erectile dysfunction, this 
disability is rated pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code 7522, under which a higher, 20 percent rating 
is warranted only for deformity of the penis along with loss 
of erectile power.  The RO should also indicate that a 
higher, 20 percent rating would be warranted for complete 
atrophy of both testes under Diagnostic Code 7523.  The RO 
should also advise the veteran that he may submit evidence 
showing the effects of the worsening or increase in severity 
of his disability upon his employment and daily life, and 
should provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for an increased 
(compensable) rating for erectile dysfunction. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for an increased (compensable) 
rating for erectile dysfunction.

The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of Dingess/Hartman (cited 
above), as regards assignment of 
disability ratings and effective dates, 
as appropriate.

Also, consistent with Vazquez-Flores 
(cited above), the RO should explain that 
the veteran's erectile dysfunction is 
rated pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code 7522, under which a 
higher, 20 percent rating is warranted 
only for deformity of the penis along 
with loss of erectile power; and that a 
higher, 20 percent rating would be 
warranted for complete atrophy of both 
testes under Diagnostic Code 7523.  The 
RO should also advise the veteran that he 
may submit evidence showing the effects 
of the worsening or increase in severity 
of his disability upon his employment and 
daily life, and should provide examples 
of the types of medical and lay evidence 
that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for an 
increased (compensable) rating for 
erectile dysfunction, in light of all 
pertinent evidence (to particularly 
include that submitted directly to the 
Board in November 2007) and legal 
authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).

